                  Case 2:19-cv-01327-DSF-PLA Document 36 Filed 05/30/19 Page 1 of 5 Page ID #:474



                    Matthew L. Schwartz (pro hac vice pending)
 1
                    Jaime D. Sneider (pro hac vice pending)
 2                  BOIES SCHILLER FLEXNER LLP
 3                  55 Hudson Yards, 20th Floor
                    New York, New York 10001
 4                  Telephone: (212) 446-2300
 5                  Fax: (212) 446-2350
                    E-mail: mlschwartz@bsfllp.com
 6                          jsneider@bsfllp.com
 7
                    Adam Agatston (SBN 325114)
 8                  BOIES SCHILLER FLEXNER LLP
 9                  401 Wilshire Boulevard, Suite 850
                    Santa Monica, California 90401
10                  Telephone: (310) 752-2400
11                  Fax: (310) 752-2490
                    E-mail: aagatston@bsfllp.com
12
 LLP




                    Attorneys for Claimant
 FLEXNER




13
                    Red Granite Investment Holdings, LLC
14
 SC H I L L E R




15                                         UNITED STATES DISTRICT COURT
16                                FOR THE CENTRAL DISTRICT OF CALIFORNIA
 BOIES




17                                               WESTERN DIVISION
18                 UNITED STATES OF AMERICA,                 Case No. 19-cv-1327-DSF (PLAx)
19                            Plaintiff,
20                                                           VERIFIED CLAIM AND STATEMENT
                                     v.
                                                             OF INTEREST OF CLAIMANT RED
21                                                           GRANITE INVESTMENT HOLDINGS,
                   UP TO $28,174,145.52 IN
22                 HUNTINGTON NATIONAL BANK                  LLC
                   ESCROW ACCOUNT NUMBER ’7196;
23
                   et al.,
24
                              Defendants.
25
26
27
28
                                                    1
                          VERIFIED CLAIM AND STATEMENT OF INTEREST OF CLAIMANT
                                  RED GRANITE INVESTMENT HOLDINGS, LLC
                  Case 2:19-cv-01327-DSF-PLA Document 36 Filed 05/30/19 Page 2 of 5 Page ID #:475



 1                                 VERIFIED CLAIM AND STATEMENT OF INTEREST
 2                        By and through its undersigned counsel, Claimant Red Granite Investment
 3                 Holdings, LLC files this verified claim and statement of interest for property in the
 4                 above-captioned defendant property pursuant to Supplemental Rule G of the Federal
 5                 Rules of Civil Procedure, Supplemental Rules for Admiralty and Maritime Claims and
 6                 Asset Forfeiture Actions, as follows:
 7                        1.     Claimant Red Granite Investment Holdings, LLC is a company organized
 8                 under the laws of Delaware.
 9                        2.     Claimant asserts an ownership interest in $14,087,072.76 of the funds in
10                 Huntington National Bank Escrow Account Number ’7196 (“Huntington Funds”) more
11                 particularly described in Attachment A to the Verified Complaint for Forfeiture In Rem
12                 filed in this action.
 LLP
 FLEXNER




13                        3.     The $14,087,072.76 of the Huntington Funds claimed by Red Granite
14                 Investment Holdings, LLC represent Claimant’s share in the buyout of its investment
 SC H I L L E R




15                 interest in a facilities management company headquartered in Newport, Kentucky.
16                        4.     Red Granite Investment Holdings, LLC is the owner of the $14,087,072.76
 BOIES




17                 of the Huntington Funds and has a legally recognizable interest in those funds.
18                        5.     Accordingly, Claimant asserts its interest in the defendant property and has
19                 standing to contest its forfeiture.
20                        6.     Pursuant to Supplemental Rule E(8), made applicable to forfeiture actions by
21                 Supplemental Rule G(1), Claimant expressly limits its appearance to asserting and
22                 defending its claim.
23
24
25
26
27
28
                                                     2
                           VERIFIED CLAIM AND STATEMENT OF INTEREST OF CLAIMANT
                                   RED GRANITE INVESTMENT HOLDINGS, LLC
                  Case 2:19-cv-01327-DSF-PLA Document 36 Filed 05/30/19 Page 3 of 5 Page ID #:476



                   Dated: May 30, 2019                Respectfully Submitted,
 1
 2                                                    BOIES SCHILLER FLEXNER LLP
 3                                                    Attorney for Red Granite Investment
                                                      Holdings, LLC
 4
 5                                                    By: /s/ Matthew L. Schwartz
                                                           Matthew L. Schwartz
 6
 7
 8
 9
10
11
12
 LLP
 FLEXNER




13
14
 SC H I L L E R




15
16
 BOIES




17
18
19
20
21
22
23
24
25
26
27
28
                                                    3
                          VERIFIED CLAIM AND STATEMENT OF INTEREST OF CLAIMANT
                                  RED GRANITE INVESTMENT HOLDINGS, LLC
Case 2:19-cv-01327-DSF-PLA Document 36 Filed 05/30/19 Page 4 of 5 Page ID #:477
                  Case 2:19-cv-01327-DSF-PLA Document 36 Filed 05/30/19 Page 5 of 5 Page ID #:478



 1                                           CERTIFICATE OF SERVICE
 2                       I hereby certify that a true and accurate copy of the foregoing VERIFIED CLAIM
 3
                   AND STATEMENT OF INTEREST was sent by Federal Express this 30th day of
 4
                   May, 2019 to:
 5
 6                       Barbara Y. Levy
 7                       Trial Attorney
                         United States Department of Justice
 8                       1400 New York Ave., NW, 10th Floor
 9                       Washington, D.C. 20005

10
11                 Dated: May 30, 2019
12
 LLP
 FLEXNER




13                                               By: /s/ Matthew L. Schwartz
                                                     Matthew L. Schwartz
14                                                   BOIES SCHILLER FLEXNER LLP
 SC H I L L E R




15
16
 BOIES




17
18
19
20
21
22
23
24
25
26
27
28
                                                    5
                          VERIFIED CLAIM AND STATEMENT OF INTEREST OF CLAIMANT
                                  RED GRANITE INVESTMENT HOLDINGS, LLC
